DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/28/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because numerals “172” and “174” in figure 6B should be “174” and “177”, respectively.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: “cappng” in line 1 of [0004] is misspelled.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 fails to further limit the claims. That is, the limitations of claim 18 are already present in claim 14, unless the Applicant meant to claim a second cap layer. In which case, the claim is still rejected as this is not supported in the specification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dutta (US 2020/0144107) in view of Edelstein (US 2018/0053725) and Suzuki (US 2010/0015798).
As to claims 14 and 18, Dutta teaches a method of forming an electronic device (figs. 5-8), the method comprising: forming a passivation layer (140) in a via portion (135-1) of surface structure (135) formed in a dielectric material (108, [0040] - [0042]), the passivation layer (140) formed on a surface of a first conductive material (104) and separated from the dielectric material (108) by a barrier layer (150) formed on sidewalls, a bottom of a trench portion of the surface structure and a top of the dielectric material (fig. 6, [0045]), the first conductive material extending along a first direction (x-axis); removing the passivation layer (140) to leave the bottom surface of the barrier/liner spaced a distance from a top surface of the first conductive line (104, fig. 7, 46]); filling the surface structure with a conductive fill (160) to form a via in the via portion (135-1) and a second conductive line in the trench portion (135-2), the second conductive line extending along a second direction (y-axis), the via contacting the first conductive line (104) in the via portion (fig. 7, [0047]).
Dutta does not teach forming a liner on the barrier layer, the liner having a liner bottom surface contacting the passivation layer in the via portion. However, Edelstein teaches forming a barrier layer 103 and then forming a liner 105’ on the barrier layer ([0028]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the liner layer of Edelstein with the barrier layer of Dutta so as to improve adhesion (Edelstein, [0028])
Dutta does not teach forming a cap layer on the conductive fill. However, Suzuki teaches forming a cap 310 on an interconnect 304 that is similar to the interconnect of Dutta (fig. 3C, [0047]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form a metal cap as taught by Suzuki so as to improve electromigration properties (Suzuki, [0006]).
As to claim 15, Dutta in view of Edelstein and Suzuki further teach the liner comprises a ruthenium layer (105) in contact with the barrier layer (fig. 3, [0029]) and a cobalt layer (107) on an opposite side of the ruthenium layer from the barrier layer (fig. 4, [0030], these two layers are deposited as a step in the process, thus the liner comprises them).
As to claims 16 and 17, Dutta in view of Edelstein and Suzuki do not teach the thicknesses taught. However, the liner layer is within the nanometer dimension (Edelstein, [0028] – [0029]). Thus, determining the optimal thickness would have been obvious so as to fabricate a device that conforms to required specifications, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re AIler, 105 USPQ 233.
As to claim 19, Dutta in view of Edelstein and Suzuki further teach the cap layer comprises a ruthenium layer in contact with the conductive fill (Suzuki, [0036]). Dutta in view of Edelstein and Suzuki does not teach a cobalt layer on an opposite side of the ruthenium layer from the conductive fill. However, it is known that Ru and Co layers as barriers/caps are “extremely beneficial to the electromigration and stress migration of the Cu metal layer (Suzuki, [0030]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use an Ru and Co cap for the reasons stated above.
As to claim 20, see rejection of claims 16 and 17.

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
9/9/22